                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                            CR 18-31-M-DLC

                     Plaintiff,

 vs.                                                      ORDER

 PAUL FRANKLIN STANTON,

                      Defendant.

       Pursuant to Federal Rule of Criminal Procedure 32U)(l)(B), the Court

hereby advises Defendant of his right to appeal the sentence of revocation issued

today. Defendant has 14 days within which to do so.

       DATED this 3rd day of May, 2019.




                                     Dana L. C hriste nsen, Chief istrict Judge
                                     United States District Court




                                        1
